Citation Nr: 1447501	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1965 to March 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the claim is now with the Detroit, Michigan RO.

The Veteran requested to testify before a Veterans Law Judge in his VA Form 9 dated in May 2011.  However, he waived his request for a hearing in September 2014.


FINDINGS OF FACT

1.  The Veteran indicated that he was exposed to the actual death or threatened death of himself and others from hostile military activity, and, while not specifically verified, the claimed in-service stressors are consistent with the places, types, and circumstances of his service in Vietnam.

2.  Having diagnosed the Veteran as having PTSD, a VA examiner has determined that the claimed in-service stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f)(3), 3.310 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable decision, the duties to notify and assist, will not be further discussed.  

The Veteran's seeks service connection for PTSD.  He attributes his PTSD to various stressors of serving in Vietnam, including mortar and rockets attacks from the enemy and witnessing stressful events.  Although the Veteran was not in combat, he contends that he was exposed to mortar attacks, witnessed explosions, and saw injuries and death during service.  The Veteran's DD 214 confirms that he served in Vietnam and was an infantryman.  During his time in Vietnam, the Veteran served in a military police company and provided security.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(3).

In addition, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity," a VA or VA-contracted psychiatrist or psychologist must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

For purposes of this section, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran was afforded a VA examination in August 2010 by a VA psychologist.  The examiner noted that the reported stressors included being under attack by mortar and rockets while in Vietnam.  The Veteran reported several symptoms and the VA examiner determined that PTSD is the primary diagnosis and the Veteran's symptoms are related to the stressors he experienced in Vietnam and those stressors are adequate to support the diagnosis of PTSD and the stressors were due to his fear of hostile military action in the form of rocket and mortar attacks.

The Board finds that service connection for PTSD is warranted.  This claim involves the Veteran's fear of hostile military activity, a VA psychologist confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and the symptoms are related to the claimed stressor.  The examiner also noted that the claimed stressor was consistent with the circumstances of the Veteran's service.  The Board agrees.  

Although the Veteran also claimed stressors that could not be officially verified by the RO, a stressor has been verified as related to the Veteran's fear of hostile military activity.  Thus, the evidence is, at the very least, in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


